PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/289,896
Filing Date: 10 Oct 2016
Appellant(s): LANTSMAN, ALEXANDER, D.



__________________
Alexander D. Lantsman
(Reg No. 50,497)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/08/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 101
35 U.S.C. 103
The ground(s) of rejection set forth in the Office action dated 01/29/2020 from which the appeal is taken have not been modified.

(2) Response to Argument
In response to appellant’s argument (argument – page 6) asserting the claimed subject matter to not apply to an abstract idea; the underlying issue being addressed is directed to a process for actions regarding management of a marked package containing paper documents, which is an idea.  Actions of identifications, observations and determinations as Mental Processes and concepts performed in the human mind, have been deemed to be abstract by the courts.
In response to appellant’s argument (argument – page 6) asserting that concepts performed in the human mind cannot be actions involving physical and tangible objects; mere identification in a claim of a physical object(s) or tangibility of an element(s) neither precludes the claims from being directed to an abstract idea nor is a guarantee of patent eligibility. (Alice Corp. v. CLS Bank Int’l. 134 S.Ct. 2347 (2014.))
In response to appellant’s argument (argument – page 7) asserting eligibility for claims dependent from Claim 1 and 10, appellant asserts eligibility for the same reasons as stated for 
In response to appellant’s argument (argument – pages 7 and 8) asserting eligibility under MPEP 2106.05(a); MPEP 2106.05(a) affords consideration for improvements to computer functionality or improvements to any other technology or technical field.  Appellant’s claims do not evidence improvement to the functioning of a computer, noting Appellant’s claims to be absent the identification of any computer.  Appellant’s claims additionally do not evidence improvement to any other technology or technical field.  While appellant makes reference to USPC Class 258: Railway Mail Delivery, the claims do not contain evidence of transfer mail bags, train-orders and the like from fixed way vehicles in rapid motion.  While appellant makes reference to USPC Class 12: Transportation, it appears that appellant’s “transportation” reference relates to Class D12: Transportation, which is for design patents.  Regardless of the purported applicable technical fields by the appellant, the claims do not identify a technological improvement to handling and transporting of a marked package.
In response to appellant’s argument (argument – pages 7 and 8) asserting eligibility under MPEP 2106.05(b), or MPEP 2106.05(c), the claims do not evidence use of a particular machine, and the claims do not evidence a transformation such as a change in state.
In response to appellant’s argument (argument – page 8) concerning an individual sentence from an interview write-up from October 2019, and patent eligibility under MPEP 2106.05(a/b/c); the preceding sentence from that interview clearly identifies MPEP 2106.05(a) to be relative to improvements to the Functioning of a Computer or To Any Other Technology or Technical Field, with the individual sentence cited by appellant confirming that eligibility was not tied solely to an improvement in computer functioning, or tied to a collective set of multiple criteria.

In response to appellant’s argument (argument – page 12), against the Snow reference individually and contending that Snow does not render obvious the claimed features of the invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413 208 USPQ 871 (CCPA 1981).  Appellant’s arguments do not impact the rejection as the rejection is based on a combination of references, and the claimed invention does not need to be disclosed in a single reference.
In response to appellant’s argument (argument – page 12), asserting the Miles reference to be “incompatible” with Snow, appellant cites merely the Miles Abstract as the basis for such argument.  Appellant, however, fails to consider that both Snow and Miles relate to paper documents, with Miles identifying document management, storage and processing of physical items, and sealed packages (see Miles paragraphs 27, 88, and 89.)  Miles further identifies shipping and mail delivery subject to tracking and delivery confirmation (see Miles paragraphs 46, 51 and Figure 6.)  The identified features of Miles read upon appellant’s claimed features, with the described Miles paragraphs being noted on page 6 of the Office action dated 01/29/2020.  In this case, Snow and Miles are compatible, with each relating to document management and recordkeeping.
In response to appellant’s argument (argument – page 12), asserting the Dawson reference to be “incompatible” with Snow, appellant cites merely the Dawson Abstract as the basis for such argument.  Appellant, however, fails to consider that both Snow and Dawson relate to document management and recordkeeping with the Dawson reference addressing consideration of jurisdictional laws relative to a will (see Dawson paragraph 50.)
In response to appellant’s argument for dependent Claims 8, 9, 16 and 17 (argument – page 13), appellant’s argument against the Snow, Miles and Dawson references remains the same as that stated for independent Claims 1 and 10.  Appellant’s arguments, however, do not impact the rejection, with the rejection based on a combination of references.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        

Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
/Vincent Millin/
Appeal Conference Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.